                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF INDIANA
                                 INDIANAPOLIS DIVISION

  UNITED STATES OF AMERICA,                          )
                                                     )
                                Plaintiff,           )
                                                     )
                       v.                            )       Cause No. 1:92-cr-00016-JMS-TAB
                                                     )
  PERCY E. WILLIAMS (01),                            )
                                                     )
                                Defendant.           )


               ORDER ADOPTING REPORT AND RECOMMENDATION

       Having reviewed Magistrate Judge Tim Baker’s Report and Recommendation dkt [13]

recommending that Percy E. Williams’s supervised release be revoked, pursuant to Title 18 U.S.C.

'3401(i), Rule 32.1(a)(1) Federal Rules of Criminal Procedure and Title 18 U.S.C. '3583, and

with no objections being filed, the Court APPROVES and ADOPTS Magistrate Judge Baker’s

Report and Recommendation dkt [13]. The Court finds that Mr. Williams committed Violation

Numbers 1 and 2 as alleged by the U.S. Probation Office in its Petition for Warrant or Summons

for Offender under Supervision dkt [4]. The Court now orders that the defendant's supervised

release is therefore REVOKED, and Mr. Williams is sentenced to the custody of the Attorney

General or his designee for a period of sixty (60) days imprisonment with three (3) years of

supervised release to follow.

        In addition to the mandatory conditions of supervision, the following conditions of

 supervised release be imposed:

      1. You shall report to the probation office in the judicial district to which you are released
         within 72 hours of release from the custody of the Bureau of Prisons.

      2. You shall report to the probation officer in a manner and frequency directed by the
         court or probation officer.
3. You shall permit a probation officer to visit you at a reasonable time at home, or
   another place where the officer may legitimately enter by right or consent, and shall
   permit confiscation of any contraband observed in plain view of the probation officer.

4. You shall not knowingly leave the judicial district without the permission of the court
   or probation officer.

5. You shall answer truthfully the inquiries by the probation officer, subject to your 5th
   Amendment privilege.

6. You shall not meet, communicate, or otherwise interact with a person you know to be
   engaged, or planning to be engaged, in criminal activity. You shall report any contact
   with persons you know to be convicted felons to your probation officer within 72 hours
   of the contact.

7. You shall reside at a location approved by the probation officer and shall notify the
   probation officer at least 72 hours prior to any planned change in place or
   circumstances of residence or employment (including, but not limited to, changes in
   who lives there, job positions, job responsibilities). When prior notification is not
   possible, you shall notify the probation officer within 72 hours of the change.

8. You shall not own, possess, or have access to a firearm, ammunition, destructive
   device or dangerous weapon.

9. You shall notify the probation officer within 72 hours of being arrested, charged, or
   questioned by a law enforcement officer.

10. You shall maintain lawful full time employment, unless excused by the probation
    officer for schooling, vocational training, or other reasons that prevent lawful
    employment.

11. You shall not enter into any agreement to act as an informer or a special agent of a law
    enforcement agency without the permission of the Court.


12. As direct by the probation officer, you shall notify third parties who may be impacted
    by the nature of the conduct underlying your current or prior offense(s) of conviction
    and shall permit the probation officer to make such notifications and/or confirm your
    compliance with this requirement.


13. You shall make a good faith effort to follow instructions of the probation officer
    necessary to ensure compliance with the conditions of supervision.
      14. You shall participate in a vocational services program at the direction of the probation
          officer and abide by the rules and regulations of that program. Such program may
          include job readiness training and skills development training.

      15. If you are employed less than 20 hours per week, you will perform at least 5 hours of
          community service per week, at a location approved by the probation officer.


      16. You shall pay the costs associated with the following imposed conditions of supervised
          release, to the extent you are financially able to pay: substance abuse treatment and
          substance abuse testing, mental health treatment. The probation officer shall determine
          your ability to pay and any schedule of payment.

      17. You shall be monitored by GPS Monitoring for a period of up to 180 days, to
          commence as soon as practical, and shall abide by all the technology requirements.
          You may be restricted to your residence at all times except for employment, education,
          religious services, medical, substance abuse or mental health treatment, attorney visits,
          court ordered obligations, or other activities as pre-approved by the probation officer.

      18. You shall submit to the search by the probation officer of your person, vehicle,
          office/business, residence, and property, including any computer systems and
          hardware or software systems, electronic devices, telephones, and Internet-enabled
          devices, including the data contained in any such items, whenever the probation officer
          has a reasonable suspicion that a violation of a condition of supervision or other
          unlawful conduct may have occurred or be underway involving you and that the area(s)
          to be searched may contain evidence of such violation or conduct. Other law
          enforcement may assist as necessary. You shall submit to the seizure of contraband
          found by the probation officer. You shall warn other occupants these locations may
          be subject to searches.




         Date: 2/14/2019




Distribution:

 All ECF-registered counsel of record via email generated by the court’s ECF system

 United States Probation Office, United States Marshal
